Judgment as against defendants Zipern and Robins reversed upon the law, with costs, and complaint dismissed, with costs. The record herein does not establish such a condition of the metal door step as would afford a basis for a finding of negligence on the part of the said defendants, who maintained it, especially in a case where the evidence does not disclose that the plaintiff slipped upon a portion of the step said to have been worn smooth. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.